Motion GRANTED and Order filed October 20, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00825-CV
                                  ____________

 IN RE MATTHEW CASSAR, INDEPENDENT EXECUTOR OF ESTATE
                OF ALINE V. GAUSEPOHL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No 4
                             Harris County, Texas
                       Trial Court Cause No. 436512-401

                                     ORDER

      On October 19, 2017, relator Matthew Cassar, Independent Executor of Estate
of Aline V. Gausepohl, filed a petition for writ of mandamus in this court. Relator
asks this court to order the Honorable Christine Butts, Judge of Probate Court No 4,
in Harris County, Texas, to set aside her order dated October 10, 2017, entered in

                                         1
trial court number 436512-401, styled In the Estate of Aline V. Gausepohl,
Deceased. Relator claims respondent abused her discretion by order him to post
bond.

         Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On October 20, 2017, relator asked this court to stay
the October 10, 2017 order pending a decision on the petition for writ of mandamus.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER the October 10, 2017 order in trial court cause number 436512-
401, In the Estate of Aline V. Gausepohl, Deceased, STAYED until a final decision
by this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests Florence Anderson, the real party-in-interest,
to file a response to the petition for writ of mandamus on or before November 3,
2017. See Tex. R. App. P. 52.4.

                                                  PER CURIAM
Panel consists of Justices Boyce, Brown, and Wise.




                                              2